Citation Nr: 1521169	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  07-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a timely substantive appeal of a February 2009 rating decision addressing the effective date of the grant of entitlement to a total disability rating based on individual unemployability (TDIU) has been received.

REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. This case is now under the jurisdiction of the Waco, Texas RO.

In June 2014, the Board remanded this matter to the AOJ for issuance of a SSOC in compliance with a Court sanctioned February 2014 Joint Motion for Remand. This development now completed, the matter has properly been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  In September 2009, the Veteran filed a timely notice of disagreement (NOD) regarding the effective date of this grant of the TDIU, and on December 9, 2009, the
RO issued a statement of the case (SOC) concerning the claim.

2.  In a letter dated June 26, 2012, and date stamped June 29, 2012, the Veteran's attorney requested the status of the Veteran's appeal as to the effective date for the
grant of TDIU. Along with that correspondence, the Veteran's attorney attached a document dated January 18, 2010, which he stated was sent at that time to perfect the Veteran's appeal as the effective date issue; this contention was received more than 60 days after the date of the SOC and more than one year after the Veteran was notified of the February 2009 rating decision.


CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal of the February 2009 rating
decision that granted entitlement to TDIU. 38 U.S.C.A. § 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102 , 20.200, 20.202, 20.302, 20.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may address questions pertaining to its jurisdictional authority to review a particular case, including, but not limited to, determining whether Notices of Disagreement and Substantive Appeals are adequate and timely, at any stage in a proceeding before it, regardless of whether the agency of original jurisdiction addressed such question(s). When the Board, on its own initiative, raises a question as to a potential jurisdictional defect, all parties to the proceeding and their representative(s), if any, will be given notice of the potential jurisdictional defect(s) and granted a period of 60 days following the date on which such notice is mailed to present written argument and additional evidence relevant to jurisdiction and to request a hearing to present oral argument on the jurisdictional question(s). The date of mailing of the notice will be presumed to be the same as the date stamped on the letter of notification.  See 38 C.F.R. § 20.101.

The record reflects that the Veteran was informed of the RO's February 26, 2009, rating decision to grant entitlement to TDIU, with an effective, date of June 22,
2008, on March 3, 2009.  He submitted a timely Notice of Disagreement (NOD) which was received on September 8, 2009, Thereafter, the RO provided the
Veteran with an SOC on December 9, 2009. 

A letter dated June 26, 2012, some 2 1/2 years later, and dated stamped as received on June 29, 2012 was received from the Veteran's representative. The letter stated that it was a "[r]equest for confirmation that the [V]eteran's claim for an earlier effective date for the grant of-a total rating based on unemployability is docketed for appeal before the Board of Veterans' Appeals."  At that time, the Veteran's representative stated that they had submitted a substantive appeal on January 18, 2010.  In support of that statement, the Veteran's representative enclosed a copy of a letter dated January 18, 2010, which purported to be a substantive appeal of the issue of effective date for the Veteran's TDIU, as discussed in the December 2009 SOC.  This letter appeared to be a printed copy, not a photocopy of any correspondence previously sent, and was dated stamped June 29, 2012, the same date as the Veteran's inquiry letter.

Review of the record reveals that there is no basis for finding that VA waived objecting to the timelines of the Veteran's substantive appeal.  The RO did not treat the Veteran's 2012 substantive appeal as if it were timely, or accommodate any request from him to be allowed to proceed despite it being untimely, by continuing to adjudicate this claim.

The Veteran's representative asserts that he mailed a timely substantive appeal in January 2010. VA has no record of receipt of this document, and no appeal has been determined to have been perfected regarding the effective date claim.  The presumption of regularity "supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties." Ashley v. Derwinski, 2 Vet.App. 62, 64 (1992) (quoting United States v. Chem. Found. Inc., 272 U.S.. 1, 14-15 (1926)).  If an appellant submits clear evidence, "the burden shifts to the Secretary to show that regular mailing practices were followed in mailing the document in question in accordance with applicable law and regulation," Grain v. Principi, 17 Vet.App. 182, 187 (2003), or that "the appellant in fact received a copy of [the] decision," Sthele v. Principi, 19 Vet.App. 11, 17 (2004).

Here, the Board finds that if the appeal challenging the effective date had been received in January 2010, it can be presumed that RO would have acted to perfect the appeal and certify the issue for transfer to the Board. This did not happen. Thus, the Board finds that the presumption of regularity has attached, and the Veteran must show by clear and convincing evidence that the presumption of regularity has been rebutted.

The Veteran has submitted additional evidence concerning the filing of the substantive appeal.  This evidence includes the Veteran's copy of the letter dated January 2010 and a sworn affidavit of the mailing of the letter in January 2010.  The Board refers to Fithian v. Shinseki, 24 Vet.App. 146 (2010) wherein the United States Court of Appeals for Veterans Claims (Court) addressed a situation similar to the current matter. In Fithian, the appellant submitted a sworn affidavit that stated that he mailed a motion for reconsideration of the Board's decision on July 21, 2008, and he assumed it was delivered, thus tolling the period for the filing of his notice of appeal to the Court.  The Court determined that the sworn affidavit was not sufficiently clear evidence to rebut the presumption of regularity and was "not sufficient to establish the presumption of receipt under the common law mailbox rule." Fithian, 24 Vet.App. at 151. Likewise, the Board finds that the affidavit submitted here is not sufficiently clear evidence to rebut the presumption of regularity in this case.  There is also not sufficient evidence to establish the presumption of receipt under the common law mailbox rule. See Rios v. Mansfield, 21 Vet.App. 481, 482 (2007) (stating that the "presumption of receipt permitted under the common law mailbox rule is not invoked lightly" and "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony").  

Although the Veteran and his representative contend that a substantive appeal was submitted in January 2010, the claims file does not contain a copy of the Veteran's substantive appeal with evidence of the date of receipt by VA in the claims file.  The letter that the Veteran submitted in June 2012, which purports to have a January 2010 submission date, simply does not contain any actual evidence, such as a date stamp, indicating receipt. Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO by the Veteran or his representative would have been received and associated with the claims file.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  In fact, the Board notes that VA has received correspondence from the Veteran's representative dated both before and after the December 2009 SOC, and there is no indication that other mail was not properly filed or received.  Thus, as stated above, the Board finds the Veteran's assertion that he sent a substantive appeal in January 2010, without any supporting objective evidence, insufficient to rebut the presumption of regularity in the administrative process.  Furthermore, there is no contemporaneous correspondence from the AOJ to the Veteran suggesting that a substantive appeal pertaining to the effective date of the grant of TDITU had been received.
Based on this evidence, which fails to adequately establish either that VA received a letter in January 2010 or that the attorney mailed the letter, the Board must conclude that VA properly discharged its duties and that the Veteran's January 2010 letter was not received and thus no timely appeal was submitted.

In sum, as to the issue of entitlement to an earlier effective date for the grant of
TDIU, the Veteran's substantive appeal was untimely.  No timely extension of this period for good cause was requested.  Neither the RO nor the Board waived objecting to the timeliness of the substantive appeal.  Accordingly, the Board must conclude that a timely appeal of the denial of an earlier effective date for the grant of entitlement to TDIU has not been received.


ORDER

A valid, timely, substantive appeal was not received by VA as to the effective date for the grant of a TIDU in a February 2009 rating decision.  To that extent, the appeal is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


